                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                Case No. 3:18-cv-714-J-32JBT

$54,540.00 IN UNITED STATES
CURRENCY,

      Defendant.




                                    ORDER

      This case is before the Court on the Motion to Dismiss (Doc. 9). On

November 21, 2018, the assigned United States Magistrate Judge issued a

Report and Recommendation (Doc. 15) recommending that the motion to

dismiss be denied. No party has filed an objection to the Report and

Recommendation, and the time in which to do so has passed. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b); M.D. Fla. R. 6.02(a).

      Upon de novo review of the file and for the reasons stated in the Report

and Recommendation (Doc. 15), it is hereby

      ORDERED:
      1.     The Report and Recommendation of the Magistrate Judge (Doc. 15)

is ADOPTED as the opinion of the Court.

      2.     Claimant’s Motion to Dismiss (Doc. 9) is DENIED. The Court

emphasizes that it is only ruling on the Motion to Dismiss and is not deciding

the merits of the case.

      3.     Not later than January 14, 2019, Claimant shall answer the

Complaint. By that same date, the parties shall jointly file the attached Case

Management Report. (See also Doc. 3).

      DONE AND ORDERED in Jacksonville, Florida this 19th day of

December, 2018.




                                               TIMOTHY J. CORRIGAN
                                               United States District Judge

jb
Copies to:

Honorable Joel B. Toomey
United States Magistrate Judge

Counsel of record




                                        2
